Citation Nr: 1308205	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1966 to March 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a low back disability.  The Veteran appealed this decision to the Board.  
 
The Veteran testified at a Board hearing held in Roanoke, Virginia, in October 2012 before the undersigned Veterans Law Judge.

In a September 2010 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disability, effective on September 9, 2009.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in Vietnam and sustained a back injury in service due to a fall.   

2.  The Veteran experienced chronic symptoms of back pain in service and continuous symptoms of back pain since service.  

3.  The back disability manifested by compression fractures at T11 and T12 are related to the back injury in service. 

4.  Post-traumatic arthritis at T11 was detected upon x-ray examination in February 1970, within one year from service separation.  

5.  The current diagnosis of DISH (diffuse idiopathic skeletal hyperostosis) is not related to service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for a back disability manifested by compression fractures at T12, T11, and T10 and post-traumatic arthritis at T11 are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for the establishment of service connection for DISH (diffuse idiopathic skeletal hyperostosis) are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided VCAA notice letters to the Veteran in February 2008, prior to the initial adjudication of the claim, and in June 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in February 2008.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA treatment records dated in 1977, 1985 to 1987, 1998 to 2000, and 2004 to 2007 are associated with the claims folder.  Social Security Administration records including supporting medical evidence and statements and medical opinions from the Veteran's treating physician, Dr. K.L., are associated with the claims file.  In July 2009, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  The Veteran underwent VA examinations in 2008 and 2011 to obtain medical evidence as to the nature and likely etiology of the claimed back disabilities.  A medical opinion as to the etiology of the back disability was obtained in August 2012.  These examinations were adequate because each was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, offered opinions, and provided a rationale for the opinion provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Neither the Veteran nor representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board finds that the duties to notify and assist the Veteran in this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

As the condition at issue of DISH is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply to this disorder.  As the condition at issue of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic diseases such as arthritis if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).   

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis of Service Connection for Low Back Disorder

The Veteran contends that he injured his back in service at the same time that he injured his right ankle.  He contends that he broke his back at vertebra T-11 in service.  See the January 2008 statement.  At a September 2008 VA examination, the Veteran stated that he injured his back when his right knee gave out and he fell down stairs.  He also reported that he injured his back in service when he was shot off a building.  At a hearing before the Board in October 2012, the Veteran stated that he injured his back in service when he jumped off a building to avoid getting shot while under heavy fire.  He stated that he fell 20 feet.  The Veteran stated that he had back pain since the injury; the pain was always there.  The Veteran reported that he had constant back pain the entire time he was in Vietnam.  The Veteran stated that after service, in September 1969, he was working on a roof and he slipped and fell off the roof when it started to rain.  He indicated that, after this fall, his back worsened.  He stated that an old compression fracture was diagnosed at that time.  The Veteran also stated that in January 2011 his service-connected knee locked up and this caused him to fall down stairs and injure his back.  

After a review of all the evidence, the Board finds that there is sufficient evidence to establish that the Veteran engaged in combat with the enemy while he served in Vietnam.  Service records show that the Veteran served in Vietnam from May 1967 to March 1969 with the 46th Engineer Battalion.  The Veteran's military specialty occupations were light truck driver, tool room keeper, heavy construction carpenter, carpenter, and construction supervisor.  Service records indicate that the Veteran was in the following campaigns: Vietnam Counter Offensive Phase II and III and the Tet Counter Offensive.  Records from Department of Defense show that the 46th Engineer Battalion came under enemy fire and sustained casualties in September 1968.  

The Board finds that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette, 82 F.3d at 392.  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

In this case, the Veteran reported that when under enemy fire he sustained a back injury when he fell from a roof to escape being shot.  The Veteran indicated that he injured his back at the same time he injured his right ankle in service from a fall in service.  Service treatment records dated in September 1967 and October 1967 indicate that the Veteran sought treatment for an ankle injury after falling eight feet from a scaffolding.  The Veteran did not report any complaints pertinent to his back injury.  Service separation examination report dated in March 1969 indicates that the Veteran reported "no" when asked if he had back trouble.  A back defect or diagnosis was not noted.  

However, in the present case, the Board finds that the Veteran's lay statements are sufficient to establish that he sustained a back injury in service, and that he experienced chronic symptoms of back pain in service and continuous symptoms of back pain since service.  The Veteran is competent to provide lay testimony as to the onset of his observable back symptoms and report first hand events such as an injury.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; see 38 C.F.R. 
§ 3.159(a)(2).  Further, the Veteran's testimony is consistent with his circumstances of service.  Since the Veteran engaged in combat with the enemy in active service, his lay statements are sufficient proof of the back injury sustained in service notwithstanding the fact that there is no official record of this injury in service.  See 38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d). 

The Board finds that the evidence is in equipoise on the questions of whether the Veteran's back disability manifested by compression fractures of the thoracic spine were incurred in service, that is, whether the Veteran experienced chronic symptoms of back pain in service and continuous symptoms of back pain since service.  There is competent and probative lay and medical evidence which support the finding that the compression fractures at T12, T11, and T10 were due to the back injury in service.  Notwithstanding an absence of documentation of injury, complaints, or treatment of a back disorder during service, the Veteran's denial of history or complaints of back disorder at service separation, and a post-service back injury, there is also some favorable competent and credible lay evidence that the Veteran sustained a back injury in service when he fell from a roof, and that he has had back pain ever since the injury in service.  See the Veteran's hearing testimony at the hearing before the Board in October 2012.  Resolving reasonable doubt in the Veteran's favor, including on the basis of finding combat during service, the Board finds that the Veteran sustained a low back injury in service, and experienced chronic symptoms during service and continuous symptoms since service separation.  

The more recent evidence by the Veteran includes his assertions that soon after service he sustained a back injury in September 1969 when he fell from a building and "broke his back."  A November 1969 medical statement indicates that the Veteran had two compressed vertebra from a fall off the roof.  It was noted that this diagnosis was by history.  A December 1969 VA hospital record indicates that the Veteran had a compression fracture at D12 with radicular pain down the right lower extremity.  The Board notes that in the September 2008 VA examination report the examiner indicated that the dorsal spine was the same at the thoracic spine and some of the notes of record describe the vertebrae as T or D.   

The evidence shows that post-traumatic arthritis at T11 was detected upon x-ray examination in February 1970, within one year from service separation.  A February 1970 VA examination report indicates that the Veteran reported sustaining a back injury in September 1969 after falling from a roof.  He reported being hospitalized for a "broken back."  The Veteran also reported that he was treated for back symptoms in service after a fall.  X-ray examination revealed an old compression fracture at D12 with no encroachment upon the spinal canal with moderate hypertrophic changes at the D11 interspace.  

The Board further finds that the evidence is at least in equipoise on the question of whether the back disability manifested by compression fractures at T11 and T12 is related to the back injury in service.  The Veteran submitted a statement from his private physician that weighs in favor of the claim and that tends to relate the current compression fractures at T12, T11, and T10 to the injury in service.  In a November 2012 statement, Dr. K.L., from an osteopathic family practice, stated that he was the primary care giver for the Veteran, he has treated the Veteran since 1994, and he became familiar with the Veteran's prior service medical history from 1967 to 1969 while providing care for him, and was aware that the Veteran was injured in Vietnam in a fall in 1967.  Dr. K.L. noted that this injury resulted in a fractured right ankle and an injured middle back due to impact.  Dr. K.L. stated that he ordered x-ray examination of the spine in November 2012, and that the findings revealed four old healed compression fractures involving L1, T12, T11, and T10.  Dr. K.L. opined that the healed compression fractures of T12, T11, and T10 are likely to be caused by the active duty injury in the fall of 1967 and these findings are consistent with a fall of twenty feet or more. 

The Board further finds that the weight of the evidence demonstrates that the disorder diagnosed as DISH is not related to service.  There is medical opinion evidence that weighs against the claim for service connection for the DISH.  The Veteran was afforded two VA examinations in order to assist in determining the etiology of the claimed back disability and to help determine any possible relationship to service.  The September 2008 VA examination report indicates that the VA examiner opined that the current back disability diagnosed as degenerative joint disease of the thoracic and lumbar spine with DISH (diffuse idiopathic skeletal hyperostosis) was a new finding and was not caused or related to the previously documented compression fractures.  The VA examiner opined that the DISH is a new finding and it has no known cause, and it was a non-inflammatory condition of calcification and ossification of the spinal ligaments and the regions where tendons and ligaments attach to bones.  The VA examiner reasoned that the compression fracture of T12 was well documented from a construction accident in 1969.  

The Veteran was afforded another VA examination in 2011.  The December 2011 VA examination report indicates that the Veteran reported falling from a building in service and injuring his back.  The report also notes that the Veteran fell from a roof in September 1969 and x-ray examination revealed an old compression fracture at the low back and thoracic spine.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner reasoned that there was no pathology to support a diagnosis during the Veteran's fall from a building while on active service.  The VA examiner noted that the compression fracture at T12 and L1 were detected in 2008 and between the Veteran's fall in 1967 and the fall after service in 1969, there were no medical records of a diagnosis or treatment, and there was a timeline of a lack of medical evidence from the stated history of the falls in 1967 and 1969 until 2008.  The August 2012 VA medical opinion indicates that the examiner opined that the Veteran's back disability was less likely than not caused by the in-service injury and was less likely than not proximately due to or caused by a service-connected disability.   

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the compression fractures at T12, T11, and T10 are as likely as not related to the back injury in active service.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for compression fractures at T12, T11, and T10 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board next finds that the competent and probative lay and medical evidence of record supports service connection for post-traumatic arthritis of the thoracolumbar spine on a presumptive basis.  A February 1970 VA x-ray examination report shows findings of moderate hypertrophic changes at the D11 interspace.  The examiner rendered a diagnosis of posttraumatic arthritis at D11 with residuals of back pain.  Service connection may be granted for arthritis if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is evidence of residuals of back pain and this finding satisfies the requirement that arthritis be manifested to a degree of 10 percent.  The intent of the rating schedule is to recognize painful motion with a joint as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  The minimum compensable rating for arthritis manifesting painful motion limited to a noncompensable degree is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  Thus, service connection for post-traumatic arthritis at T11 on a presumptive basis is warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of the competent and credible lay and medical evidence is against a finding of service connection for DISH.  DISH was not diagnosed in service or for over 35 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The weight of the competent and probative medical evidence shows that the DISH is not due to the back injury in service and is not due to a service-connected disability.  The December 2011 VA examination report indicates that the DISH (diffuse idiopathic skeletal hyperostosis) was a new finding and was not caused or related to the previously documented compression fractures.  The VA examiner opined that the DISH is a new finding and it has no known cause, and it was a non-inflammatory condition of calcification and ossification of the spinal ligaments and the regions where tendons and ligaments attach to bones.  The competent evidence of record does not establish a link or nexus between the current diagnosis of DISH and any event or incident of the Veteran's period of active service or a service-connected disability.  The August 2012 VA medical opinion indicates that the Veteran had a diagnosis of DISH (diffuse idiopathic skeletal hyperostosis) which, the examiner noted, was a form of degenerative disc disease.  The examiner indicated that by definition DISH was "idiopathic" and, therefore, the cause was unknown.  The examiner further indicated that degenerative disc disease was not caused by a single trauma but was caused by aging and the loss of fluid in the discs over time.  The examiner cited to Choi, et al., Pathophysiology of Degenerative Disc Disease 2009.  

The Veteran, as a lay person, is competent to describe observable symptoms, including stiffness, pain, and loss of range of motion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 
24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of DISH falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Board finds that the Veteran is competent to report having back pain after the back injury in service, as well as to observe and report symptoms of stiffness and loss of range of motion; however, the Veteran is not competent to relate a post-service diagnosis of DISH to an injury or event in service or to a service-connected disability.  The presence of these symptoms may indicate a back disorder, but is not specifically indicative of DISH, as opposed to multiple other diagnosable back disorders.  

DISH is calcification or a bony hardening of ligaments in areas where they attach to the spine.  Such internal disease process is not visually observable by a lay person.  Hyperostosis is "enlargement" or overgrowth of bone.  See Hayes v. Brown, 4 Vet. App. 353, 354 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The diagnosis of DISH is difficult to render because the diagnosis is not just based on symptoms reported, but is also based on risk factors that a trained professional must consider, such as sex, older age, diabetes, and the long-term effects of certain medications.  The diagnosis of DISH is aided by specialized testing not available to a lay person, such as X-rays or CT scan or MRI.  By its very nature, DISH is difficult to diagnose, and even its diagnosis does not strongly identify the etiology.  "Idiopathic" means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995).  "Idiopathic" is defined in DORLAND'S MEDICAL DICTIONARY 815 (27th ed. 1988) as "of the nature of an idiopathy [a morbid state of spontaneous origin; one neither sympathetic nor traumatic]; self-originated; of unknown causation."  Allen v. Brown, 7 Vet. App. 439, 443.  
 

The record lacks competent medical evidence which establishes a relationship between the current diagnosis of DISH and any injury or event or other incident in service or to a service-connected disability.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against service connection for DISH.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability manifested by compression fractures at T12, T11, and T10 and post-traumatic arthritis at T11 of the thoracolumbar spine is granted.   

Service connection for a back disability manifested by DISH (diffuse idiopathic skeletal hyperostosis) is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


